Mr. JUSTICE JONES, dissenting: I respectfully dissent. My disagreement with the majority centers upon its reversal of the trial court because the plaintiff’s control over the gear box was not shown to have been exclusive. As authority for their position that the person or entity must have “exclusive” authority over the instrumentality, the majority cites Spidle v. Steward, decided by our supreme court in February 1980. It is true that the Spidle case does use the term “exclusive control” in listing the three elements necessary to a res ipsa loquitur case. (79 Ill. 2d 1, 5, 402 N.E.2d 216, 218.) Nevertheless, the requirement of Spidle that the person or entity charged under res ipsa loquitur have “exclusive control” of the instrumentality appears unwarranted and fortuitous in view of other authority. In Spidle the court cites as authority for its “exclusive control” terminology the case of Metz v. Central Illinois Electric & Gas Co. In discussing the res ipsa loquitur doctrine the court in Metz related: “When a thing which caused the injury is shown to be under the control or management of the party charged with negligence and the occurrence is such as in the ordinary course of things would not have happened if the person so charged had used proper care, the accident itself affords reasonable evidence, in the absence of an explanation by the party charged, that it arose from want of proper care. (Feldman v. Chicago Railways Co., 289 Ill. 25; Bollenhach v. Bloomenthal, 341 Ill. 539.) This in essence is the doctrine of res ipsa loquitur, and its purpose is to allow proof of negligence by circumstantial evidence when the direct evidence concerning cause of injury is primarily within the knowledge and control of the defendant.” (Emphasis added.) (32 Ill. 2d 446, 448-49, 207 N.E.2d 305, 307.) In subsequent portions of the Metz case the court then uses the standard of “exclusive control” of the instrumentality as a requisite to the application of the doctrine. Thus, the Metz case uses both the terms “primarily in control and management” and “exclusive control.” Both cannot be the standard. Many Illinois cases which discuss the doctrine relate simply that the person to be charged under res ipsa loquitur must be in “control or management” of the instrumentality causing the injury. E.g., Cox v. Yellow Cab Co. (1975), 61 Ill. 2d 416, 337 N.E.2d 15; Krotke v. Chicago, Rock Island & Pacific R.R. Co. (1974), 26 Ill. App. 3d 493, 327 N.E.2d 212; Wimberley v. Material Service Corp. (1973), 12 Ill. App. 3d 1051, 299 N.E.2d 425. Kolakowski v. Voris (1980), 83 Ill. 2d 388, 415 N.E.2d 397, was decided by our supreme court subsequent to the Spidle case. In it the court considered the degree of control of an instrumentality that must be exercised by the person being charged under the doctrine of res ipsa loquitur. It listed the three elements necessary for a res ipsa loquitur case and gave as the second, “by an instrumentality or agency under the management or control of defendant.” (Emphasis added.) (83 Ill. 2d 388, 394.) Stated authority for this language was Spidle v. Steward. Spidle, as has been noted, used “exclusive control” rather than “management or control.” Whether the supreme court was intentionally withdrawing their earlier use of “exclusive control” cannot be known. In any event, in the Kolakowski case, they expressly held that the defendant hospital could be liable under res ipsa loquitur despite the fact that surgeons and others were present at and participating in an operation that allegedly resulted in plaintiff’s injury. “Under the theory advanced by defendant, whenever a doctor acting in the capacity of an independent contractor participates in surgery in defendant’s hospital, the element of exclusive control by the hospital ceases. We believe this approach is manifestly unfair because the physicians and hospital, at the time of surgery, each owed an independent duty to the patient and exercised concurrent control over the operation and equipment.” (83 Ill. 2d 388, 396,415 N.E.2d 397, 401.) In dispensing with the requirement of “exclusive control” the court adopted the following expression from Ybarra v. Spangard (1944), 25 Cal. 2d 486, 492, 154 P.2d 687, 690: “ ‘ * * The control, at one time or another, of one or more of the various agencies or instrumentalities which might have harmed the plaintiff was in the hands of every defendant or of his employees or temporary servants. This, we think, places upon them the burden of initial explanation.” ’ ” 83 Ill. 2d 388, 396, 415 N.E.2d 397, 401. The position of the supreme court, as expressed in Kolakowski, is in keeping with the expression of the Restatement (Second) of Torts §328D (1965). In comment g to that section, “Defendant’s Exclusive Control,” it is stated: “It is not, however, necessary to the inference that the defendant have such exclusive control; and exclusive control is merely one way of proving his responsibility. He may be responsible, and the inference may be drawn against him, where he shares the control with another, * * *. He may be responsible where he is under a duty to the plaintiff which he cannot delegate to another, " " He may be responsible where he is under a duty to control the conduct of a third person, * * *. It may be enough that the defendant was formerly in control, at the time of the probable negligence, * " *. Exclusive control is merely one fact which establishes the responsibility of the defendant; and if it can be established otherwise, exclusive control is not essential to a res ipsa loquitur case. The essential question becomes one of whether the probable causé is one which the defendant was under a duty to the plaintiff to anticipate or guard against.” In the case under consideration the plaintiff was an independent contractor who was retained to bring about the repair of the boring mill. The responsibility was exclusively his. All operations were performed under his direction and control. His alone was the responsibility for directing the workmen. That responsibility was not relieved by the fact that some employees of Precision were loaned to him for the performance of the work. The plaintiff did in fact do the work, personally inspected the gear box before reassembly and then supervised the reassembly. All the evidence fuels the ready inference that negligence must have occurred in order for the chisel, file and washers to have been in the gear box after completion of the work by the plaintiff. Under the rules expressed in Kolakowski, Ybarra and the Restatement, plaintiff was obliged to come forward with evidence that would dispel the inference that he exercised the control necessary to the application of res ipsa loquitur. The plaintiff presented no such evidence. Therefore, I would affirm the judgment of the trial court.